Citation Nr: 1620570	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected sinusitis.   

2.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to August 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia: a September 2007 rating decision granting service connection for sinusitis and assigning a noncompensable evaluation, and a May 2010 rating decision denying service connection for psoriasis.  

The issue of entitlement to an initial compensable evaluation for sinusitis was previously before the Board in November 2010, when it remanded the matter for issuance of a Statement of the Case.  The requested action has been taken, and the matter has since returned to the Board for adjudication.  

In a July 2011 VA Form 9, the Veteran requested a Board hearing.  However, as set forth in an April 2016 letter from the Veteran, she requested that her case be decided on the record without a hearing.  Accordingly, the Board considers the Veteran's request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to an initial compensable rating for service-connected sinusitis and to service connection for psoriasis.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).  Here, the Board notes that the Veteran was last afforded a VA examination for sinusitis in November 2005.  Further, in an April 2011 Form 9 and May 2016 brief from the Veteran's representative, the Veteran has requested a new VA examination to adequately assess the current nature and severity of her sinusitis, which suggests that the Veteran's disability may have worsened since the last VA examination was conducted over 10 years ago.  Thus, the Board finds that a new VA examination is both warranted and necessary to determine the current nature and severity of the Veteran's sinusitis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 402-03.  

With respect to claims of entitlement to service connection, a VA examination is warranted where there is competent evidence of a current disability and an indication that the current disability may be associated with an in-service event, injury, or disease.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, an April 2010 VA examination report includes a diagnosis of psoriasis, and although the Veteran was not diagnosed with psoriasis while in service, service treatment records show that the Veteran received treatment for rashes.  For instance, in December 1993, the Veteran complained of a rash on her left arm that was spreading to her right arm, and there were raised lesions present on her upper arms.  The treating provider's assessment is unclear.  In an undated service treatment record, the Veteran complained of a bilateral rash involving her fingers and elbows, and there is a notation that the Veteran had an itchy rash at her bilateral exterior elbows and knees for approximately 2 years.  The treating provider's assessment was eczema.  Based on the medical evidence of record, the Veteran was first diagnosed with psoriasis at a January 2006 treatment for a skin infection at the Naval Medical Center Portsmouth.  However, in a September 2010 private treatment record, Dr. B. Fuller noted that the Veteran had psoriasis since 1993, even though in-service treating providers did not actually offer a psoriasis diagnosis.  Additionally, in a September 2010 letter, Dr. B. Fuller opined that it was highly probable that the Veteran's psoriasis is a result of her military service, as stress is a complicating factor for psoriasis.  The Board observes that Dr. B. Fuller did not provide additional rationale regarding the purported onset date, or cause, of the Veteran's psoriasis.  

Although the Veteran was afforded a VA examination for her psoriasis in April 2010, the examiner failed to provide an opinion as to whether the psoriasis initially manifested in, or was otherwise caused by, the Veteran's active service.  Given the Veteran's psoriasis diagnosis, in-service treatment for rashes, and a medical opinion suggesting that the Veteran's psoriasis may have manifested while in service, the Board finds that a supplemental medical opinion that addresses the etiology of the Veteran's psoriasis is necessary prior to adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

On remand, the AOJ should attempt to obtain any outstanding medical records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the current nature and severity of the her service-connected sinusitis.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide the following information:

The examiner should identify the symptoms and manifestations associated with the Veteran's sinusitis, to specifically include:  (a) whether the Veteran has had any incapacitating episodes per year of sinusitis, requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, and if so, how many; (b) whether the Veteran has had any non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and if so, how many; and (c) whether the Veteran has had radical surgery with chronic osteomyelitis, or near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The Board notes that for purposes of evaluating sinusitis, an "incapacitating episode of sinusitis" means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6512, Note.  

The examiner should also address the functional impact the Veteran's sinusitis disability has on her ability to maintain employment.  
The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	Obtain an addendum opinion from the examiner who conducted the April 2010 VA examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's psoriasis.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psoriasis initially manifested in, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the Veteran's in-service treatments for rashes and the September 2010 private treatment records from Dr. B. Fuller noting that the Veteran has had psoriasis since 1993, even though in-service skin conditions were not diagnosed as psoriasis.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted, furnish the Veteran and her representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

